            Case 1:18-cv-11924-FDS Document 61 Filed 05/24/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                             C.A. No. 18-CV-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

                                NOTICE OF APPEARANCE

          Please enter the appearance of Michael E. Swain, Esq. as counsel of record for

defendant Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its

individual capacity, but solely as Trustee for BCAT 2014-10TT in the above-captioned

action.


                                               /s/ Michael E. Swain
                                               Michael E. Swain, Esq. (BBO# 676513)
                                               Sassoon & Cymrot, LLP
                                               84 State Street
                                               Boston, MA 02109
                                               (617) 720-0099
                                               (617) 720-0366 (fax)
                                               MSwain@SassoonCymrot.com
DATE: May 24, 2019
         Case 1:18-cv-11924-FDS Document 61 Filed 05/24/19 Page 2 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                            C.A. No. 18-CV-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

                              CERTIFICATE OF SERVICE

       I, Michael E. Swain, Esq. of the law firm of Sassoon & Cymrot, LLP, counsel for

defendant Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its

individual capacity, but solely as Trustee for BCAT 2014-10TT hereby certify that I have

this 24th day of May 2019 served a Notice of Appearance and this Certificate of Service

by causing copies hereof to be sent by electronic mail via the electronic court filing

system (ECF) and by first-class U.S. mail (M) to all parties not appearing electronically

but entitled to service per the Federal Rules of Civil Procedure.

 Deborrah M. Dorman, Esq.
 PO Box 944
 Tisbury, MA 02568 (ECF)




                                              /s/ Michael E. Swain, Esq.
                                              Michael E. Swain, Esq.
